DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Amendment
	In the reply of 2/11/2021, Applicant request the consideration of the previously filed amendment filed on 12/22/2020.  Applicant amended claim 1 and added new claim 25.  Claims 1-11 and 13-25 are pending in the application. 

Claim Objections
Claims 1, 3, 10, 13, 20, and 24 are objected to because of the following informalities:  
Claim 1, line 17: Lack of antecedent basis for “the distal end”.  Please correct “an aperture at the distal end of the probe tip channel” to “an aperture at a distal end of the probe tip channel”.
-Claim 1, line 19: please correct “microwave energy” to “the microwave energy”.
-Claim 1, line 24: please correct “deliver liquid” to “deliver the liquid”.
-Claim 3, line 3: please correct “a distal end” to “the distal end”.
-Claim 10, line 4: please correct “liquid channel” to “the liquid channel”.
-Claim 10, line 6: please correct “its distal end” to “the distal end of the probe tip channel”.
-Claim 13, line 4: please correct “the inner surface” to “an inner surface”.
-Claim 20, line 2: please correct “The electrosurgical instrument” to “the electrosurgical instrument”.
-Claim 24, line 2: please correct “the dimensions” to “dimensions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311).
Regarding claim 1, Ormsby discloses an electrosurgical instrument (Fig. 2) comprising: an elongate probe (Fig. 2) having: a coaxial transmission line (32) for conveying microwave electromagnetic energy (paragraph [0038]), a probe tip (30) connected at a distal end of the coaxial transmission line (32) for receiving microwave energy (Fig. 2, paragraph [0038]), and a liquid channel (part of 24 within 32) located inside the coaxial transmission line (32) for conveying liquid through the elongate probe to the probe tip (30) (Fig. 2), wherein the coaxial transmission line (32) comprises: a hollow inner conductor (50), an outer conductor (52), a first dielectric material (55) separating the inner conductor (50) from the outer conductor (52), and a hollow second dielectric material (58) on an inner surface of the hollow inner conductor (50), the liquid channel (part of 24 within 32) located inside the hollow second dielectric material (58); wherein the probe tip (30) has a probe tip channel running therethrough (part of 24 within 30), the probe tip channel (part of 24 within 30) terminating in an aperture at the distal end (paragraph [0031]), wherein the probe tip (30) includes a conductive element 
However, Ormsby fails to disclose that the instrument further comprises a hollow needle located inside the liquid channel, wherein a first end of the needle is in fluid communication with the liquid channel and a second end of the needle is arranged to deliver liquid from the liquid channel through the aperture of the probe tip channel to a target area. 
Abele discloses an electrosurgical instrument wherein the instrument further comprises a hollow needle (56) located inside the liquid channel (inner channel of 54), wherein a first end of the needle (left end of 56, Fig. 6-8) is in fluid communication with the liquid channel (inner channel of 54) and a second end of the needle (right end of 56, Fig. 6-8) is arranged to deliver liquid from the liquid channel through the aperture (aperture of 52 through which 56 extends) of the probe tip channel (channel of 52) to a target area (Fig. 4) (col. 3 lines 33-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical instrument of Ormsby with the needle of Abele in order to enable treatment of larger tissue areas (col. 3 lines 33-40).

Regarding claim 2, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed, wherein the microwave EM energy has 

Regarding claim 3, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed, wherein the probe tip (30) comprises a continuation of the hollow second dielectric material (58) beyond a distal end of the coaxial transmission line (32) (Ormsby Fig. 2).

Regarding claim 4, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed, wherein the conductive element is a conducting shell (part of 50 within 30) disposed on an inner surface of the probe tip channel (part of 24 within 30) (Ormsby Fig. 2).

Regarding claim 5, modified Ormsby discloses the electrosurgical instrument according to claim 4, wherein the hollow inner conductor (50) extends beyond the distal end of the coaxial transmission line (32) into the probe tip (30) to form the conducting shell (part of 50 within 30) (Ormsby Fig. 2).

Regarding claim 6, modified Ormsby discloses the electrosurgical instrument according to claim 4, wherein the probe tip (30) comprises a tip body (65) having the probe tip channel (part of 24 within 30) running therethrough, the tip body (65) 

Regarding claim 7, modified Ormsby discloses the electrosurgical instrument according to claim 6, wherein a conductive coating (60) is formed on an outer surface of the probe tip (30), and wherein the conducting shell (part of 50 within 30) is electrically connected to the conductive coating (60) through the aperture (conducting shell connects to 60 by contact point 64 (paragraph [0033]), which is at aperture (paragraph [0031])).

Regarding claim 9, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed, wherein the probe tip (30) is cylindrical^ symmetrical about an axis of symmetry that is in line with a longitudinal axis of the coaxial transmission line (32) (Ormsby Fig. 2).

Regarding claim 10, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed. However, modified Ormsby fails to disclose that the needle is adjustable between a retracted position, in which the second end of the needle is located inside the probe tip channel or liquid channel, and an exposed position, in which the second end of the needle is located outside the probe tip channel, past the aperture at its distal end.
Abele discloses an electrosurgical instrument wherein the needle (56) is adjustable between a retracted position (Fig. 7), in which the second end of the needle 

Regarding claim 11, modified Ormsby discloses the electrosurgical instrument according to claim 10 substantially as claimed. However, modified Ormsby fails to disclose that the electrosurgical instrument includes a guide wire mounted within the liquid channel and connected to the needle, the guide wire being attached to an actuator at a proximal end of the liquid channel, the actuator being operable to move the guide wire axially within the liquid channel to switch the needle between the retracted position and the exposed position.
Abele discloses an electrosurgical instrument including a guide wire mounted within the liquid channel (inner channel of 54) and connected to the needle (56) (col. 5 lines 57-62), the guide wire being attached to an actuator at a proximal end of the liquid channel (col. 5 lines 57-62), the actuator being operable to move the guide wire axially within the liquid channel (inner channel of 54) to switch the needle (56) between the retracted position (Fig. 7) and the exposed position (Fig. 6) (col. 5 lines 57-62). 

Regarding claim 20, modified Ormsby discloses an electrosurgical apparatus having: the electrosurgical instrument according to claim 1 (see claim 1 rejection above); a microwave feed structure (35) configured to receive microwave EM energy from a microwave signal generator, and to convey the microwave EM energy to the electrosurgical instrument (paragraph [0030]). However, modified Ormsby fails to disclose a liquid feed structure configured to receive liquid from a liquid source, and to convey the liquid to the electrosurgical instrument.
Abele discloses an electrosurgical apparatus having a liquid feed structure configured to receive liquid from a liquid source, and to convey the liquid to the electrosurgical instrument (the examiner interprets that the liquid used by Abele as described in the rejection of claim 1 above must be fed to the apparatus by a source, col. 3 lines 33-40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical instrument of modified Ormsby with the liquid feed structure of Abele in 

Regarding claim 22, modified Ormsby discloses the electrosurgical apparatus according to claim 20 substantially as claimed, further comprising an intermediate coaxial transmission line (45) connected at a first end to the microwave feed structure (35), and at a second end to the coaxial transmission line of the electrosurgical instrument (32) (Ormsby Fig. 1).

Regarding claim 25, modified Ormsby discloses the electrosurgical apparatus according to claim 1 substantially as claimed, wherein: the hollow needle (56 of Abele – see modifications to claim 1 above) is insulated (via dielectric (insulated) layers 58 and 65) from the conductive element and the radiating structure (the apparatus of Ormsby was previously modified (see claim 1 above) to include the hollow needle of Abele within the hollow second dielectric material 58 – this dielectric layer along with the dielectric material of the tip body 65 would provide insulation within channel 25) (see par. [0033] and [0037]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent , as applied to claim 7 above, and further in view of Ormsby (US Patent No. 6663625, hereby referred to as Ormsby2).
Regarding claim 8, modified Ormsby discloses the electrosurgical instrument according to claim 7 substantially as claimed, having a conductive coating.
However, modified Ormsby fails to disclose that the conductive coating is electrically isolated from the outer conductor of the coaxial transmission line.
Ormsby2 discloses that the coating (122) is electrically isolated from the outer conductor (66) of the coaxial transmission line (120) (Fig. 14, col. 10 lines 52-61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical instrument of Ormsby with the electrical isolation of Ormsby2 in order to optimize microwave radiation while minimizing reflection (col. 10 lines 62-64) as well as to generate an electromagnetic field without the need for physical contact between parts (col. 10 lines 52-61).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311), as applied to claim 1 above, and further in view of Imran (US Patent No. 5236424).
Regarding claim 13, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed. However, modified Ormsby fails to disclose that a largest diameter of the needle is smaller than a smallest diameter of the probe tip channel, and further including a plug in the probe tip channel through which 
Abele discloses an electrosurgical instrument wherein a largest diameter of the needle (56) is smaller than a smallest diameter of the probe tip channel (channel of 52) (Fig. 6-8). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical instrument of modified Ormsby with the diameters of Abele so that the physician can better control the depth of the needle (col. 9 lines 1 -5) by retracting it.
Further, modified Ormsby still fails to disclose a plug in the probe tip channel through which the needle can pass, the plug forming a fluid tight seal with the inner surface of the probe tip channel.
Imran discloses an instrument comprising a plug (98) in the probe tip channel (channel through which 36 passes) through which the needle (36) can pass (col. 4 lines 31 -36), the plug forming a fluid tight seal with the inner surface of the probe tip channel (channel through which 36 passes) (col. 4 lines 31 -36). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe tip channel of modified Ormsby with the plug of 

Regarding claim 14, modified Ormsby discloses the electrosurgical instrument according to claim 13 substantially as claimed. However, modified Ormsby fails to disclose that the plug is made of a resiliently deformable material.
Imran discloses an instrument wherein the plug (98) is made of a resiliently deformable material (col. 4 lines 31 -36). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe tip channel of modified Ormsby with the plug of Imran in order to prevent blood and other liquids from entering into the needle when it is in a retracted position (col. 4 lines 31-36).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311), as applied to claim 1 above, and further in view of Bonn (US Patent Application Publication No. 20090222002).
Regarding claim 15, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed. However, modified Ormsby fails to disclose that a multi-lumen structure is provided within the hollow second dielectric material.
Bonn discloses an instrument wherein a multi-lumen structure (72a-d) is provided within the hollow second dielectric material (68) (Fig. 4a). Therefore, it would have been 

Regarding claim 16, modified Ormsby discloses the electrosurgical instrument according to claim 15 substantially as claimed. However, modified Ormsby fails to disclose that the multi-lumen structure includes the liquid channel and a second channel, separated from each other by a partition wall.
Bonn discloses an instrument wherein the multi-lumen structure includes the liquid channel (68) and a second channel (72a), separated from each other by a partition wall (walls of 72a) (Fig. 4a). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen of modified Ormsby with the multi-lumen structure of Bonn in order to allow for a cooling system which reduces the likelihood that the increased amount of energy flowing through the electrosurgical instrument will have negative results, e.g., losses, overheating, and potential failure of the instrument (paragraph [0062]).

Regarding claim 17, modified Ormsby discloses the electrosurgical instrument according to claim 16 substantially as claimed. However, modified Ormsby fails to 
Bonn discloses an instrument wherein the probe tip (distal end of 100) has a second probe tip channel (distal end of 72a) running therethrough, the second probe tip channel (distal end of 72a) being in fluid communication with the second channel (72a) (Fig. 4a). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of modified Ormsby with the second channel of Bonn in order to allow for a cooling system which reduces the likelihood that the increased amount of energy flowing through the electrosurgical instrument will have negative results, e.g., losses, overheating, and potential failure of the instrument (paragraph [0062]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311), as applied to claim 1 above, and further in view of Booton Martin Wynford (WO 2012095653).
Regarding claim 18, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed. However, modified Ormsby fails to disclose that an outer diameter of the coaxial transmission line is equal to or less than 5 mm.
Booton Martin Wynford discloses an electrosurgical instrument wherein an outer diameter of the coaxial transmission line (104) is equal to or less than 5 mm (page 21 lines 3-4). Therefore, it would have been obvious to a person of ordinary skill in the art 

Regarding claim 19, modified Ormsby discloses the electrosurgical instrument according to claim 1 substantially as claimed. However, modified Ormsby fails to disclose that the first dielectric material has a thickness equal to or less than 1 mm.
Booton Martin Wynford discloses an electrosurgical instrument wherein the first dielectric material (312 or 314) has a thickness equal to or less than 1 mm (page 31 lines 18-26). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first dielectric material of modified Ormsby with the thickness of Booton Martin Wynford in order to form a suitable configuration for a bipolar emitting structure (page 31 lines 34-48).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311), as applied to claim 20 above, and further in view of Beyar (US Patent Application Publication No. 20100312054).
Regarding claim 21, modified Ormsby discloses the electrosurgical apparatus according to claim 20 substantially as claimed. However, modified Ormsby fails to disclose that the liquid source is an adrenaline source.
Abele discloses an electrosurgical apparatus having a liquid source which is a vasoconstrictor (col. 3 lines 33-40). Therefore, it would have been obvious to a person 
Further, modified Ormsby still fails to disclose that the liquid source is an adrenaline source.
Beyar discloses that adrenaline is a vasoconstrictor (paragraph [0545]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid source of modified Ormsby with adrenaline in order to narrow blood vessels prior to tissue ablation (paragraph [0545]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby (US Patent Application Publication No. 20090082762) in view of Abele (US Patent No. 5403311), as applied to claim 22 above, and further in view of Hancock (US Patent Application Publication No. 20100168727).
Regarding claim 23, modified Ormsby discloses the electrosurgical apparatus according to claim 22 substantially as claimed. However, modified Ormsby fails to disclose that a quarter-wave transformer is connected at: an interface between the microwave feed structure and the intermediate coaxial transmission line, or an interface 
Hancock discloses an electrosurgical apparatus wherein a quarter-wave transformer is connected at: an interface between the microwave feed structure and the intermediate coaxial transmission line, or an interface between the intermediate coaxial transmission line and the coaxial transmission line of the electrosurgical instrument (paragraph [0039]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical apparatus of modified Ormsby with the quarter-wave transformer of Hancock in order to prevent reflections of microwave energy radiating from the probe tip (paragraph [0039]).

Regarding claim 24, modified Ormsby discloses the electrosurgical apparatus according to claim 22 substantially as claimed. However, modified Ormsby fails to disclose that the dimensions of the intermediate coaxial transmission line selected are either: to match an impedance between the microwave feed structure and the coaxial transmission line of the electrosurgical instrument, or to be an integer multiple of halfwavelengths of a microwave signal being transmitted by the microwave feed structure.
Hancock discloses an electrosurgical apparatus wherein the dimensions of the intermediate coaxial transmission line selected are either: to match an impedance between the microwave feed structure and the coaxial transmission line of the electrosurgical instrument, or to be an integer multiple of half-wavelengths of a .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
The Applicant argues that modifying the Ormsby reference to include the needle of Abele changes the principle of operation of Ormsby. However, the Examiner has only proposed modifying the device of Ormsby to include the retractable hollow needle of Abele. The Examiner has not proposed nor suggested (as implied by the Applicant's remarks) further modifying the configuration of the Ormsby device to include Abele's "RF electrocoagulation current generator", which is what makes the needle function as an electrode in the Abele device (see Abele col. 8 lines 64-68 and col. 9 line 1). The electrosurgical instruments of both Ormsby and Abele are disclosed as being able to deliver fluid to a target area. The Abele reference also discloses that the fluid is able to be delivered specifically through the hollow needle. Including this needle of Abele for fluid delivery into the instrument of Ormsby would provide the benefit of enabling treatment of larger tissue areas (see Abele col. 3 lines 33-40).
The Applicant has also argues that the needle of Abele is external to the instrument and not fully enclosed, as required by the claim. However, the needle of 
Further, the Applicant has argued that the Examiner used hindsight reasoning in the rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783